Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jungbecker et al. (20130218407) in view of Kneip (20130140879).  Jungbecker et al. discloses (claims 1 and 11) a system (Fig. 1) and a method thereof for generating a pressure-volume curve for a hydraulic system in a vehicle with a plunger 46 coupled to the hydraulic system, a pressure sensor 10,11 configured to detect a pressure of the hydraulic system, and an electronic controller 5 configured to access a prior pressure-volume curve from an inherent memory (stored characteristics), generate a signal to move the plunger 46,47, receive a pressure from the pressure sensor 10,11, generate a new pressure-volume curve based upon the received pressure and a position of the plunger (9, see paragraph [0038]), compare the new pressure-volume curve to the prior pressure-volume curve (see paragraphs [0038]-[0046]), and actuate the hydraulic system based upon the stored pressure-volume curve, (claim 2) wherein the plunger 46 is moved at a constant rate (via suitable control 27), (claim 3) the volume is calculated based upon the plunger position and a plunger surface area (inherently required to establish a P-V characteristic, paragraph [0038]), and (claims 6 and 13) the new pressure-volume curve is compared to the prior pressure-volume curve at a plurality of pressure points (30,31, see .
Kneip teaches for a system (Figs. 1-3) and a method thereof for generating a pressure-volume curve for a hydraulic system in a vehicle with a plunger 84 coupled to the hydraulic system, a pressure sensor 86 configured to detect a pressure of the hydraulic system, and an electronic controller 10 configured to receive a pressure from the pressure sensor 86, and that in response to a new pressure-volume curve and the prior pressure-volume curve differing by at least a threshold value (certain time period), replace the prior pressure-volume curve with the new pressure-volume curve in the memory (see paragraph [0077] “…in the course of its lifetime, update of the pressure-volume characteristics curve carried out after a certain time period) for the purposes of taking into account strong oscillations of the pressure-volume characteristics curve in the course of its lifetime. See Kneip paragraphs [0075] - [0077].
Since Jungbecker et al. and Kneip are both in the same field of endeavor the purpose disclosed by Kneip would have been recognized in the pertinent art of Jungbecker et al.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the electronic controller of Jungbecker et al. to be configured to in response to the new pressure-volume curve and the prior pressure-volume curve differing by at least a threshold value, replacing the prior pressure-volume curve with the new pressure-volume curve in the memory for the purposes of taking into account strong oscillations of the pressure-volume characteristics curve in the course of its lifetime.
claim 8, Since the applicant has not disclosed that having an EEPROM solves any stated problem or is for any particular purpose above the fact that it stores information to be read and it appears that the controller of Jungbecker et al. would perform equally well with an EEPROM as claimed by applicant, it would have been an obvious matter of engineering expedience to further modify the electronic controller of Jungbecker et al. to include an EEPROM as claimed for the purposes of storing information to be read.
Regarding claim 9, official notice is taken that detecting a temperature of a hydraulic system with a temperature sensor is well known.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to further modify the system of Jungbecker et al. to include a temperature sensor to detect a temperature of the hydraulic system as a matter of engineering expedience.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing 

Allowable Subject Matter
Claims 4, 5, 7, 10, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claims 4 and 12) the vehicle being at a standstill, (claim 5) the new pressure-volume curve being compared to the prior pressure-volume curve when the pressure of the hydraulic system is above a pressure threshold, (claims 7 and 14) a volume at a pressure value of the prior pressure- volume curve is (claims 10 and 15) utilizing temperature to generate the pressure-volume curve.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
July 31, 2021